Citation Nr: 1748579	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-09 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114, subsection (k) and 38 C.F.R. § 3.350(a)(2) on account of loss of use of both feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from January 1951 to December 1953.  The Veteran was awarded the Korean Service Medal with 3 Bronze Service Stars and the Combat Infantry Badge, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified in a Board videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in June 2015.  A transcript of the proceeding has been associated with the record.

This matter was before the Board in August 2015 and December 2016, when it was remanded for additional development.  Additionally, this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's service-connected metatarsalgia with callosities and pes planus results in the loss of use of his right and left feet.



CONCLUSION OF LAW

The criteria for an award of SMC based on the loss of use of his right and left feet are met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. §§ 3.350(a)(2), 4.21, 4.40, 4.63 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The appeal for SMC based on loss of use has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Legal Criteria

The Veteran contends that his service-connected metatarsalgia with callosities and pes planus is of such severity as to result in loss of use of his right and left feet.  See, e.g., June 2010 claim.  

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) (2017) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2017).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United States Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40 (2017), the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) (2017) and 38 C.F.R. § 4.63 (2017) only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2017) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

Analysis

An August 2012 VA urology note indicated the Veteran was unable to ambulate, and used a wheelchair because past injuries to his feet disturbed his balance.  A February 2013 VA urology note stated that the Veteran was able to stand or walk for short periods.

A May 2015 note from Dr. N. W. explained that the Veteran used an electric wheelchair because of bilateral foot pain after multiple foot surgeries, and that the wheelchair was issued more than 12 years ago.  

During the June 2015 hearing, the Veteran reported that he no longer walked, and that he was placed in a wheelchair due to balance difficulties.  See June 2015 Hearing Transcript, pp. 17-18.  

An April 2016 VA neurology consultation note indicated the Veteran used a motorized wheelchair at baseline and had not walked for over 17 years due to frequent falls and chronic foot pain and numbness, which was unrelated to his stroke history.

According to a June 2016 foot examination report, the Veteran's metatarsalgia with callosities and pes planus resulted in pain on movement, pain on weight-bearing, and pain on nonweight-bearing.  The June 2016 examiner, Dr. J. C., noted the Veteran regularly used a wheelchair and a walker for locomotion, and advised that the Veteran should avoid walking due to pain.  He opined that the Veteran's foot condition was not of such severity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Dr. J. C. also found that while the Veteran was functionally impaired in prolonged standing or walking and required alternating sitting and standing, he could perform general activities without significant restrictions.  

A November 2016 VA urology note stated the Veteran used a scooter and could stand easily, but had trouble walking due to balance issues. 

In a December 2016 addendum, Dr. J. C. opined that the Veteran's foot disability did not leave the Veteran with no effective function other than that which would be equally well served by an amputation stump.  He cited his findings in the June 2016 report regarding the question of amputation.  Further, Dr. J. C. cited 2009 foot x-rays to state that the Veteran's foot disability was not severe and did not chronically compromise weight-bearing.  In support of this opinion he noted the Veteran's use of a wheelchair and walker, and his earlier conclusion that the Veteran could entertain both light physical and sedentary activities.

An August 2017 VA podiatrist note stated that for medical records purposes, the Veteran had a history of chronic bilateral foot and lower extremity pain and had effectively lost the use of both legs due to the severity of his service-connected conditions including metatarsalgia, chronic calluses, fat pad atrophy, severe peripheral vascular disease, and peripheral neuropathy.  The note added that the Veteran could not stand for even short periods of time, could not ambulate for even short distances, and could not support his body weight on his feet.

The above medical evidence presents conflicting accounts of the functional loss experienced by the Veteran.  However, it appears that the Veteran predominantly relies on a wheelchair to ambulate, as indicated by his June 2015 testimony and the April 2016 VA neurology consultation note.  Although the June 2016 examiner opined that the Veteran's foot disability was not so severe that the Veteran would be equally well-served by amputation, the examiner's opinion contained questionable findings.  Specifically, Dr. J. C. opined that the Veteran could perform general activities without significant restrictions, but also noted that the Veteran should avoid walking due to pain.  As the Veteran's foot disability resulted in pain on movement, pain on weight-bearing, and pain on nonweight-bearing, the scope of "general activities" that the Veteran could perform without significant restrictions is unclear.  

Notwithstanding the Dr. J. C.'s January 2017 opinion, it is apparent that by August 2017, the Veteran was unable to stand for even short periods of time, ambulate even short distances, or support his body weight on his feet.  Though the Veteran's VA podiatrist cited some disabilities for which the Veteran is not service-connected (peripheral vascular disease and peripheral neuropathy), the podiatrist's conclusion was that the Veteran's service-connected foot disability was so severe as to result in effective loss of use of his feet.  

Based on the degree of limited functionality described in the August 2017 podiatry note and the Veteran's statements regarding his ability to walk, and resolving any doubt in the Veteran's favor, the evidence is at least in relative equipoise as to whether the severity of the Veteran's right and left foot disability constitutes "loss of use," sufficient for the award of SMC.


ORDER

SMC based on the loss of use of the right and left feet is granted.



____________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


